DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the at least one tower pot is configured with one or more plant root fix points that are angled at 30-80 degrees in a vertical dimension” as recited in claim 15 must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the  The objection to the drawings will not be held in abeyance. 
The examiner notes that this objection was made in the previous Office Action, since claim 1 previously recited “the at least one tower pot is configured with one or more plant root fix points that are angled at 30-80 degrees in a vertical dimension.” If applicant’s next response does not amend the drawings and/or claims to resolve the objection, then it will be deemed non-compliant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the one or more plant root fix points.” There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not applicant is intending to claim “one or more plant root fix points” in claim 1. This indefiniteness is furthered by the fact that dependent claims 2, 4, 7, and 8 recite “the one or more plant root fix points” and claim 15 recites “wherein the at least one tower pot is configured with one or more plant root fix points.” Thus, 
Also, claim 1 recites “a humidifier or fog generator (HOF)” at line 9 and then later recites “the HOF fog generator” at line 11. It is unclear whether “the HOF fog generator” refers to “a  humidifier or fog generator (HOF).” For purposes of examination, it is presumed that “the HOF fog generator” at line 11 should instead read “the HOF.” Also, it is presumed that dependent claims 2 and 3 should read “the HOF” instead of “the HOF fog generator.”
Claim 15 recites “sound known to be beneficial to plant growth,” which renders the claim indefinite since one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claimed invention. Thus, claim 15 and dependent claims 16-20 are rejected under 35 U.S.C. 112(b). 
Also, The term "classical music" in claim 18 renders the claim indefinite.  The term "classical music" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite sound, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, claim 18 is further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20180242539 to Bhattacharya et al. (“Bhattacharya”).
Regarding claim 16, Bhattacharya discloses a vertical plant cultivation closed system comprising: an enclosure (20) comprising four side walls, an upper wall, and a lower wall that, collectively, define a growing space (FIG. 1; ¶ [0057]) and a separate environment control unit (50, 60), the environment control unit configured to control light, temperature, and air movement in-the growing space (¶¶ [0055]-[0056]); a sound control unit (76) for creating sound signals for causing sound sources wired to sound control unit to produce sound known to be beneficial to plant growth (¶ [0060]); at least one tower pot (32) within the growing space and fully enclosed by the enclosure (FIG. 1; ¶ [0050]), and at least one sound source (76) for introducing sound into the growing space, each sound source wired to the sound control unit (¶ [0060]), wherein the system is arranged to introduce sound into the growing space, the sound known to be beneficial to plant growth (¶ [0060]).
Regarding claim 17, Bhattacharya discloses wherein the sound introduced into the growing space comprises music (¶ [0060]).
Regarding claim 18, Bhattacharya discloses wherein the music comprises classical music (¶ [0060] describing music that helps the growth of plants, and any music can be called “classical music,” see also rejection under 35 U.S.C. 112(b) above).
Regarding claim 19, Bhattacharya discloses wherein the sound sources are situated on at least one of the four side walls, upper wall, and lower wall (FIG. 1; ¶ [0060]).
Regarding claim 20, Bhattacharya discloses a humidifier or fog generator (HOF) positioned above the one or more plant root fix points on the at least one tower pot in the vertical dimension (¶¶ [0056]-[0057]), the HOF fog generator arranged to create and provide a nutrient atomized mist, wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (¶¶ [0056]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0120141 to Stolzfus et al. (“Stolzfus”) in view of U.S. Publication No. 2014/0115958 to Helene et al. (“Helene”).
Regarding claim 1, Stolzfus teaches a vertical plant cultivation closed system comprising an enclosure that defines a growing space (FIG. 1; ¶ [0073] teaching greenhouse); at least one tower pot (1) within the growing space and fully enclosed by the enclosure (FIG. 1); and a humidifier or fog generator (HOF) (15, ¶ [0074]) positioned above the one or more plant root fix points (50) on the at least one tower pot in the vertical dimension (FIGS. 1 and 14), the HOG fog generator arranged to create and provide a nutrient atomized mist (¶ [0074]), wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (FIG. 1; ¶¶ [0073]-[0074]).

Helene teaches a vertical plant cultivation closed system, comprising an enclosure (200) comprising four side walls, an upper wall, and a lower wall that collectively define a growing space (FIGS. 1-3); and a separate environment control unit configured to control light, temperature, and air movement in the growing space (¶¶ [0072]-[0073], [0077], [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Helene, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit, as taught by Helene, in order to provide a better growing environment for the plants. 
Regarding claim 2, the combination of Stolzfus and Helene teaches every element of claim 1 as discussed above, and Stolzfus teaches the HOF is above the highest one of the plant root fix points in the at least one tower pot at a distance (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-50 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-50 centimeters. It would have 
Regarding claim 4, the combination of Stolzfus and Helene teaches every element of claim 1 as discussed above, and Stolzfus teaches the base of the tower pot is below a lowest one of the plant root fix points (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-30 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-30 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and position the base of the tower pot 8-30 centimeters from the lowest plant root fix point, in order to provide an optimal draining of the excess nutrient solution from the tower pot. 
Regarding claim 5, the combination of Stolzfus and Helene teaches wherein the environment control unit is positioned outside the enclosure and connected to one or more light sources and one or more sound sources within the enclosure (Helene at ¶¶ [0072]-[0073]; note: the irrigation, HVAC, and air vents create sound and thus constitute one or more sound sources within the enclosure). 
Regarding claim 6, the combination of Stolzfus and Helene teaches wherein the at least one tower pot comprises any one or more of polyvinyl chloride, polyethylene, polypropylene, or stainless steel (Stolzfus at ¶ [0034]).
Regarding claim 7, the combination of Stolzfus and Helene teaches wherein the one or more plant root fix points are molded from stainless steel, polyvinyl, polyethylene, or polypropylene (Stolzfus at ¶ [0034]).
Regarding claim 8, the combination of Stolzfus and Helene teaches wherein each of the one or more plant root fix points comprises a hole that is circular or polygonal (Stolzfus at ¶ [0053]). The combination is silent on the dimension of the hole and thus it does not explicitly teach the diameter is 30-50 millimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed diameter of 30-50 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the diameter of the hole 30-50 millimeters, in order to provide an optimal amount of mist or fog to the plants.
Regarding claim 9, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it is silent on wherein a photosynthetic photon flux density of the at least one flower pot is 100-1000 micromoles per square meter per second. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 10, the combination of Stolzfus and Helene teaches one or more sound sources installed at each of the four side walls, upper wall, and lower wall (Helene at FIGS. 1-3, 9, and 10, ¶¶ [0072]-[0073]; note: the irrigation, HVAC and air vents create sound and thus constitute one or more sound sources).
Regarding claim 11, the combination of Stolzfus and Helene teaches at least one air movement and temperature control unit, wherein the environmental control unit controls the air movement and temperature control unit to move temperature-controlled air through the growing space (Helene at ¶¶ [0074], [0091]).
Regarding claim 12, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environmental control unit controls a temperature of the air to between 5-35 degrees Celsius.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 5-35 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding claim 13, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environmental control unit controls the rate of air movement between 0.5 and 3 meters per second.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 0.5 and 3 meters per second. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the rate of air movement between 0.5 and 3 meters per second, in order to optimize the plant growth.
Regarding claim 14, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, and Helene teaches the control unit controls the amount of carbon dioxide in the air (¶ [0088]), but it does not explicitly teach wherein the environmental control unit controls a mixture of the air to comprise 500-2000 micromoles of carbon dioxide per mole. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 500-2000 micromoles. It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding claim 15, the combination of Stolzfus and Helene teaches every element of claim 1 as discussed above, and Stolzfus teaches wherein the at least one tower pot is configured with one or more plant root fix points that are angled at 30 - 80 degrees-in a vertical dimension (¶ [0052]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stolzfus in view of Helene as applied to claim 1 above, in further view of U.S. Patent No. 5,136,804 to Rothem et al. (“Rothem”).
Regarding claim 3, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, and Stolzfus teaches the HOF generates nutrient atomized mist (¶ [0074]) but it does not explicitly teach wherein the HOF comprises an ultrasonic head. 
Rothem teaches a vertical plant cultivation closed system, including a HOF that comprises an ultrasonic head for generating nutrient atomized mist (Col. 2, lines 35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination such that the HOF includes an ultrasonic head, as taught by Rothem, in order to optimize the amount of nutrient solution distributed to the plants.
The combination of Stolzfus, Helene, and Rothem is silent on the frequency of the ultrasonic head and thus does not explicitly teach the ultrasonic head produces a frequencies of 1-7 mega hertz. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. .
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new ground of rejection.
Applicant’s arguments are directed to the limitations that were newly added to claim 1 and to new claims 15-20. 
As discussed above, the combination of Stolzfus and Helene teaches each and every element of amended claim 1, including HOG fog generator arranged to create and provide a nutrient atomized mist (Stolzfus at ¶ [0074]), wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (Stolzfus at FIG. 1; ¶¶ [0073]-[0074]). The combination of Stolzfus and Helene also teaches the limitations of new dependent claim 15 (Stolzfus at ¶ [0052]).
As also discussed above, new claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20180242539 to Bhattacharya. Bhattacharya, was not relied upon in the previous Office Action, and thus applicant’s arguments regarding new claims 16-20 in light of Stolzfus, Helene, and Rothem are moot.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619